595 F.2d 252
Hugh SAWYER, Plaintiff-Appellant,v.Ben F. OVERTON et al., Defendants-Appellees.
No. 78-3312

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 17, 1979.
Hugh Sawyer, pro se.
Robert L. Shevin, Atty. Gen., J. Kendrick Tucker, Asst. Atty. Gen., Tallahassee, Fla., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Florida.
Before CLARK, GEE and HILL, Circuit Judges.
PER CURIAM:


1
Appellant Sawyer is a Florida lawyer who was disciplined by a judicial order of the Florida Supreme Court.  He filed this action pursuant to 42 U.S.C. § 1983 seeking declaratory and injunctive relief "vacating the opinion of the Florida Supreme Court ordering the three month suspension of plaintiff" and for a judgment against the judges of the panel which disciplined him "in the amount of $2,070.23 to reimburse plaintiff for the amount he was ordered to pay as costs of the disciplinary proceedings."  The district court dismissed for want of jurisdiction and we affirm.


2
Among the several answers to plaintiff's claim, a basic and dispositive one is that we hold no warrant to review final judgments of the Florida Supreme Court.  That power is reserved to the Supreme Court of the United States.  Complaining of constitutional violations, Mr. Sawyer has cast his complaint in the form of a civil rights suit.  What he seeks, however, is simply reversal of the state court judgment.  We have scrutinized the state proceedings and find them to be manifestly judicial ones.  They could have been reviewed in the Supreme Court.  In re Summers, 325 U.S. 561, 65 S. Ct. 1307, 89 L. Ed. 1795 (1945).  Mr. Sawyer has boarded the wrong flight.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I